DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13, 14, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Akutagawa (US 2007/0237869).
With respect to the limitations of claim 1, Akutagawa teaches a method of preparing an edible composition (Figs 1, 2, Title) having an inner portion (coating layer 2) and an outer portion (base material 1, 0023) and forming a cantilevered portion (0023, elliptical shape having a cantilevered side portions extending from center) extending from the edible composition using the outer portion as a support hull to support the cantilevered portion (see figure 3E), the method comprising: placing the inner portion (Fig 3B, coating layer 22, 0025) of the edible composition in a mold system (lower mold half 21, upper mold half 23, 0025), the mold system comprising an interior space, the interior space (Fig 3C, cavity 23a, 0025) having a volume that is greater than a volume of the inner portion of the edible composition and positioning the inner portion in the interior space so that a cavity (cavity portion indicated by 21a) is formed between the inner portion (22) and at least a portion of a wall (23) of the mold system forming the interior space; filling at least a portion of the cavity with the outer portion (chocolate piece 25, 0025) of the edible composition, the outer portion comprising a first flowable food product (0025, a tempered molten chocolate material is poured through a nozzle 24 into the cavity 23a, to thereby form a chocolate piece 25); and solidifying the first flowable food product in the mold system (0025, thereafter, the mold unit is cooled by causing it to pass slowly through a cooling tunnel) so that the first flowable food product forms the support hull for the inner portion so that the support hull restricts lateral movement of the inner portion (see figure 3E).
With respect to the limitations of claims 2, 3, 11, 13, 14 and 16, Akutagawa teaches comprising flowing the first flowable food product (Fig 3D, nozzle 24, molten chocolate material 25) into an opening (top opening in upper mold half 23) formed in an 
With respect to the limitations of claim 17, Akutagawa teaches a method of preparing an edible composition (Figs 1, 2, Title), the method comprising: filling at least a portion of a cavity formed in a first mold portion of a mold system (lower mold half 21, upper mold half 23, 0025) with a pliable fondant layer (Fig 3B, coating layer 22, 0022); vacuum forming or pressing the fondant layer to conform to an interior surface of the first mold portion (0025, the edible coating layer 22 may be formed through roller coating); coating at least a portion of the fondant layer with a chocolate coating (0025, a tempered molten chocolate material is poured through a nozzle 24 into the cavity 23a, to thereby form a chocolate piece 25); and solidifying the chocolate coating (0025, thereafter, the mold unit is cooled by causing it to pass slowly through a cooling tunnel) to form a support hull (see figure 3E).
With respect to the limitations of claim 18, Akutagawa teaches comprising releasing the support hull from the first mold portion (0025, subsequently the chocolate piece 25 is demolded by separating the upper and lower mold halves from each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10, 12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Akutagawa (US 2007/0237869) as applied to claims 1 and 17.
With respect to the limitations of claim 12, Akutagawa discloses the claimed invention except for the inner portion of the edible composition comprises cake.  However, Akutagawa discloses using other known edible compositions such as cake (0030) in the edible composition is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the edible composition of Akutagawa having an inner portion with the inner portion of the edible composition comprises cake of Akutagawa for the purpose of using other known edible compositions such as cake.  
With respect to the limitations of claim 20, Akutagawa discloses the claimed invention except for the interior surface is non-uniform.  However, Akutagawa discloses changing the shape of the interior surface (0023, the size, shape, and position of the coating region may be arbitrarily selected. The shape of the coating region is not necessarily limited to a rectangular shape, and may be, for example, circular or elliptical) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the edible composition of Akutagawa having an interior surface with the interior surface is non-uniform of Akutagawa for the purpose of using other known shapes based on an intended design.
It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the interior surface be non-uniform, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art where the change in shape is not significant to the function of the combination (see MPEP 2144.04).
Claims 4-10, 15 and 19 are objected to as being dependent on claims 1 and 17.

Allowable Subject Matter
Claim 4-10, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/12/2021